I N THE SUPREME COURT O F THE STATE OF MONTANA



                                              No.   84-323


TOM W.     PUTNAM,

                  Claimant and Appellant,



CASTLE MOUNTAIN CORPORATION,

                  Employer,



UNITED P A C I F I C / R E L I A N C E    INSURANCE
COMPANY,

                  D e f e n d a n t and R e s p o n d e n t ,

        and

LEONARD N I E L S E N , d / b / a N I E L S E N LOGGING,

                  Employer and Respondent,

        and

STATE COMPENSATION INSURANCE FUND.

        and

DIVISION       OF WORKERS'           COMPENSATION,                             Y: =;
                                                                             , k c i-,i
                                                                                    tz  -
                                                                                       .r   " %0'
                                                                                            L ".,e3

                  Defendants and Respondents.



                                              O R D E R


        W e h a v e now c o n s i d e r e d t h e p e t i t i o n s for rehearing f i l e d

o n behalf        of Tom W.          P u t n a m a n d State C o m p e n s a t i o n I n s u r a n c e

Fund.        We    have concluded t h a t a                 revision     i n our o p i n i o n i s

appropriate.

        I T I S ORDERED:

        1.     T h a t the       f u l l paragraph set f o r t h i m m e d i a t e l y fol-

lowing       the      statement          of     issues      on   page    2     of       our o p i n i o n

decided       June       13,     1985,        i s hereby w i t h d r a w n ,           the withdrawn

paragraph being as follows:
                 " I n i t i a l l y t h e r e were d i s p u t e s a s t o t h e
                 i d e n t i t y o f t h e i n s u r e r and t h e e x t e n t o f
                 c o v e r a g e , a l l o f w h i c h h a v e b e e n re-
                 solved.           The r e s p o n d e n t i n t h i s p r o c e e d -
                 ing      i-s S t a t e Compensation I n s u r a n c e Fund
                  ( S t a t e Fund)   ."
    I n p l a c e of s u c h withdrawn p a r a g r a p h , t h e f o l l o w i n g p a r a g r a p h

    is hereby i n s e r t e d i n o u r opinion:

                 "There i s a d i s p u t e a s t o t h e i d e n t i t y o f
                 t h e employer o f t h e c l a i m a n t .            The Work-
                 e r s ' Compensation C o u r t found t h a t c l a i m -
                 a n t 'was a n e m p l o y e e o f e i t h e r N i e l s e n o r
                 t h e d e f e n d a n t C a s t l e Mountain C o r p o r a -
                 tion.'          The r e s p o n d e n t i n t h i s p r o c e e d i n g
                 i s S t a t e Compensation                  Insurance           Fund
                  ( S t a t e F u n d ) , which h a s a g r e e d t o a c c e p t
                 l i a b i l i t y f o r t h e claimant's claim with a
                 re'servation            of     rights       against Castle
                 Mountain C o r p o r a t i o n a n d i t s i n s u r a n c e
                 carrier.          W e d o n o t r u l e upon w h i c h p a r t y
                 was t h e e m p l o y e r o f t h e c l a i m a n t . "

            2.      With t h e e x c e p t i o n o f t h e a c t i o n t a k e n i n p a r a g r a p h

    1, t h e p e t i t i o n s f o r r e h e a r i n g a r e d e n i e d .

            3.      The o p i n i o n i n t h e a b o v e c a u s e d a t e d J u n e 1 3 , 1 9 8 5 ,

    a s m o d i f i e d by t h e a b o v e p a r a g r a p h c h a n g e ,         i s approved and

    c o n s t i t u t e s t h e f i n a l o inion i n t h i s cause.
                                         4.J
            DATED t h i s            7 %ay        o f J u l y , 1985.




                                                        Justice
                                                                       0 '--
                                                                       '
   W e concur:                ., '
                                -



    A'- ,q,TL,&
ccr(cyief    Justice
                                  No. 84-323
                IN THE SUPREME COURT OF THE STATE OF MOlJTANA
                                      1985




               Claimant and Appellant,


CASTLE b10UNTAIN CORPORATION ,
               Employer,
    and
UNITED PACIFIC/mLIANCE INSURANCE
COMPANY,
               Defendant and Respondent,
    and
LEONARD NIELSEN, d/b/a NIELSEN LOGGING,
               Employer and Respondent,
    and
STATE COMPENSATION INSURANCE FUND,
    and
DIVISION OF WORKERS' COMPENSATION,
               Defendants and Respondents.



APPEAL FROM:     Workers' compensation Court, The Honorable Timothy
                 Reardon, Judge presiding.


COUNSEL OF RECORD:
      For Appellant:

               William T. Kelly, P.C.; Halverson, Sheehy, Prindle      h
               Finn; Patrick Prindle, Billings, Montana
      For Respondents:
               Hughes,   Kellner, Sullivan & Alke; John Sullivan,
               Helena,   Montana
               Keefer,   Roybal, Hansen, Stacey & Jarussi; Neil
               Keefer,   Billings, Montana


                                  Submitted on Briefs:    Jan. 24,   1985
                                               Decided:   June 13, 1985
          SUN e : 1985
                3
Filed:



                                 Clerk
Mr.   J u s t i c e F r e d J. Weber d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .

        T h i s i s a n a p p e a l from t h e o r d e r o f t h e W o r k e r s ' Compen-

s a t i o n C o u r t g r a n t i n g p a r t i a l summary judgment.               The a p p e a l

challenges t h e court's refusal t o apply t h e s t a t u t o r y penalty

t o medical        benefits          and   a   portion of          t h e weekly       temporary

total disability benefits.                      W e modify a p o r t i o n o f t h e o r d e r

a n d remand t h e c a u s e f o r f u r t h e r p r o c e e d i n g s .

        The i s s u e s a r e :

        1.    Does t h e p e n a l t y p o r t i o n o f S 39-71-2907,               MCA a p p l y

t o medica 1 b e n e f i t s ?

        2.    How s h o u l d t h e p e n a l t y p r o v i s i o n s o f      S 39-71-2907,
MA be applied t o t h e following:
 C

                 (a)     Temporary t o t a l d i s a b i l i t y b e n e f i t s from t h e

date of       i n j u r y on October 6 ,            1981 t o J u l y 25,          1983, which

w e r e d u e on J u l y 2 5 ,        1 9 8 3 and n o t p a i d u n t i l a f t e r O c t o b e r

11, 1983.

                 (b)     M e d i c a l b e n e f i t s d u e on J u l y 25,     1 9 8 3 and n o t

p a i d u n t i l a f t e r O c t o b e r 1 1 , 1983.

        3.     Did t h e t e m p o r a r y t o t a l d i s a b i l i t y r a t e awarded t h e

c l a i m a n t p r o p e r l y i n c l u d e a l l wages e a r n e d a t t h e t i m e o f h i s

injury?

        I n i t i a l l y t h e r e w e r e disputes a s t o t h e 1-dentity of t h e

i n s u r e r and t h e e x t e n t o f        coverage,      a l l . o f which have b e e n

resolved.         The r e s p o n d e n t i n t h i s p r o c e e d i n g i s S t a t e Compen-

s a t i o n I n s u r a n c e Fund   ( S t a t e Fund)   .
        Claimant        suffered        injuries       in    two    different        unrelated

accidents.           H e was      injured       on J a n u a r y   16,     1981, w h i l e em-

ployed by a d i f f e r e n t employer a s a t r u c k d r i v e r ,                 receiving

w e e k l y wages o f $340 b a s e d upon a r a t e o f $8.50 p e r h o u r .                    As

a r e s u l t o f t h a t u n r e l a t e d a c c i d e n t , c l a i m a n t r e c e i v e d tempo-

r a r y t o t a l c o m p e n s a t i o n b e n e f i t s o f $219 p e r week f r o m J a n u -

a r y 1 6 , 1 9 8 1 t o o n o r a b o u t November 1 0 , 1 9 8 1 .             On O c t o b e r 6 ,
1981,        while     employed          for     a    few     days    by    Leonard        Nielsen,

c l a i m a n t was s e v e r e l y i n j u r e d when a dump t r u c k r a n o v e r h i m .

        Initially,           the        State       Fund    denied        the    claim      for      the

October 6 , 1981 a c c i d e n t .              The u n d i s p u t e d f i n d i n g s o f f a c t b y

t h e Workers' Compensation C o u r t i n c l u d e t h e f o l l o w i n g :

        1.      I n J u l y 1 9 8 1 , t h e S t a t e Fund s e n t N i e l - s e n ( e m p l o y e r )

a   premium         statement           for    April        1 t o June      30,        1981.        That

s t a t e m e n t n o t i f i e d N i e l s e n t h a t p a y m e n t o f t h e amount d u e was

t o b e made w i t h i n 30 d a y s o f t h e s t a t e m e n t o r c o v e r a g e would

be cancelled.

        2.     On     September           2,        1981,     following          non-payment          by

Nielsen,        the     State       Fund        sent       Nielsen    a    "courtesy           notice"

s t a t i n q t h a t h i s c o v e r a g e was s c h e d u l e d f o r c a n c e l l a t i o n on

O c t o b e r 1 , 1981.

        3.     On O c t o b e r 8 , 1 3 8 1 ( 2 d a y s a f t e r c l a i m a n t ' s i n j u r y ) ,

N i e l s e n ' s p a y m e n t was r e c e i v e d b y t h e S t a t e Fund.

        4.     T h r o u g h some t y p e o f a mix-up w i t h i n t h e S t a t e F u n d ,

t h e p a y m e n t was n o t p r o p e r l y n o t e d a n d N i e l s e n ' s c o v e r a g e was

cancelled.

        5.     A t the      t i m e of the claimant's accident,                         i t was t h e

p o l i c y o f t h e S t a t e Fund t o a l l o w a n e m p l o y e r a t e n d a y g r a c e

period       from t h e d a t e o f c a n c e l l a t i o n .        ( N i e l s e n ' s p a y m e n t on

O c t o b e r 8 was made w i t h i n t h e t e n d a y p e r i o d from t h e c a n c e l -

l a t i o n d a t e o f October 1, 1981.)

        6.     On O c t o b e r 2 6 ,     1981, c l a i m a n t ' s a t t o r n e y forwarded a

claim        for     compensation              in    which      Nielsen          was     listed       as

employer.

        7.     By     letter        dated        October       29,     1981,       the     Workers'

Compensation            Division              advised        claimant's          attorney           that

N i e l s e n was u n i n s u r e d .

        The W o r k e r s '     Compensation               Court   also     found       that     there

was     no    further         communication            between       the        Division       or    the
S t a t e Fund and c l a i m a n t f o r a p p r o x i m a t e l y 1 7 m o n t h s .          Claim-

ant's        attorney        called       State      Fund     on    March       18,        1983,    and

received        a     letter advising t h a t Nielsen's                      policy         was    can-

c e l l e d b y S t a t e Fund on O c t o b e r 1, 1 9 8 1 f o r f a i l u r e t o p a y

t h e premiums.            C l a i m a n t f i l e d a p e t i t i o n f o r emergency h e a r -

ing.       A t that point,            t h e S t a t e Fund s t a r t e d a n i n q u i r y i n t o

i t s p r i o r d e t e r m i n a t i o n on t h e q u e s t i o n o f c o v e r a g e .     On J u l y

2 5 , 1 9 8 3 , t h e B u r e a u C h i e f o f t h e S t a t e Fund was a d v i s e d t h a t

Nielsen's           c o v e r a g e was   i n e f f e c t on O c t o b e r      6,    1981.         The

S t a t e Fund d e t e r m i n e d t h a t it s h o u l d a c c e p t l i a b i l i t y f o r t h e

claimant's claim.                V a r i o u s p r o c e d u r a l s t e p s f o l l o w e d , and t h e

S t a t e Fund g a v e a number o f a s s u r a n c e s r e g a r d i n g a c c e p t a n c e

o f l i a b i l i t y and i t s w i l l i n g n e s s t o pay b o t h compensation and

medical b e n e f i t s .

        On    October         11,    1983,      the     Workers'        Compensation              Court

h e a r d o r a l a r g u m e n t o n t h e c a s e a n d o r d e r e d t h e S t a t e Fund t o

make p a y m e n t s o f       b o t h medical b e n e f i t s and temporary t o t a l

disability benefits.                  The c o u r t t h e n c o n c l u d e d t h a t t h e 1 9 8 1

d e n i a l o f l i a b i l i t y f o r c l a i m a n t ' s c l a i m was n o t u n r e a s o n a b l e

w i t h i n t h e m e a n i n g o f t h e p e n a l t y s t a t u t e , 5 39-71-2907,              MCA.

However,        t h e c o u r t a l s o reached           the      following conclusions:

        "Despite i t s continued agreement t o do so, t h e
        S t a t e Fund had n o t p a i d c o m p e n s a t i o n a n d m e d i c a l
        benefits t o t h e claimant a s of t h e date of o r a l
        argument.         T h i s d e l a y was u n r e a s o n a b l e , and i n v i t e s
        a penalty.           The d i f f i c u l t y l i e s i n d e t e r m i n i n g a t
        w h a t p o i n t t h e S t a t e Fund s h o u l d h a v e r e a s o n a b l y
        r e a l i z e d i t s e r r o r and p r o m p t l y t e n d e r e d t h e s e
        benefits.          ...

        "The Fund a c t e d p r o m p t l y t o a s c e r t a i n t h e t r u t h o f
        t h e improper c a n c e l l a t i o n a l l e g a t i o n found i n t h e
        P e t i t i o n , b u t i t s d e l a y from J u l y 2 5 , 1983, t o t h e
        o r d e r o f b e n e f i t s ( O c t o b e r 11, 1 9 8 3 ) was u n r e a s o n -
        able.         T h e r e f o r e a 20% p e n a l t y s h a l l b e a s s e s s e d t o
        temporary t o t a l b e n e f i t s due t h e c l a i m a n t d u r i n g
        t h a t period. "
The c o u r t t h e n a d j u d g e d t h a t c l a i m a n t w a s e n t i t l e d t o a 2 0 %

i n c r e a s e i n h i s temporary t o t a l d i s a b i l i t y b e n e f i t s f r o m J u l y

2 5 , 1 9 8 3 u n t i l O c t o b e r 11, 1 9 8 3 .



        Does t h e p e n a l t y p o r t i o n o f          39-71-2907,          M A apply t o
                                                                                  C

medical b e n e f i t s ?

        The p e r t i n e n t p o r t i o n o f    §   39-71-2907,       MCA i s :

        "When p a y m e n t o f c o m p e n s a t i o n h a s b e e n u n r e a s o n a b l y
        d e l a y e d o r r e f u s e d by an i n s u r e r , e i t h e r p r i o r o r
        subsequent t o t h e i s s u a n c e o f an o r d e r by t h e
        workers' compensation judge g r a n t i n g a c l a i m a n t
        compensation b e n e f i t s ,            t h e f u l l amount o f t h e
        compensation b e n e f i t s due a c l a i m a n t , between t h e
        t i m e compensation b e n e f i t s w e r e d e l a y e d o r r e f u s e d
        and t h e d a t e o f t h e o r d e r g r a n t i n g a c l a i m a n t
        c o m p e n s a t i o n b e n e f i t s , may b e i n c r e a s e d b y t h e
        w o r k e r s ' compensation judge by 20%."

        T h i s issue h a s j u s t been r e s o l v e d by t h e c a s e o f C a r l s o n

v.    Cain       (Mont.     19851,                P.2d          ,   4 2 St.Rep.        695.       In

t h a t c a s e , w e concluded t h a t a n award                   f o r medical        payments

may b e i n c r e a s e d b y t h e W o r k e r s ' C o m p e n s a t i o n C o u r t p u r s u a n t

to t h e foregoing s t a t u t e .



        How s h o u l d t h e p e n a l t y p r o v i s i o n s o f     S 39-71-2907,           MA
                                                                                                 C

be a p p l i e d t o t h e f o l l o w i n g :

         (a)     Temporary t o t a l d i s a b i l i t y b e n e f i t s from t h e d a t e

o f i n j u r y on O c t o b e r 6 , 1 9 8 1 t o J u l y 2 5 , 1 9 8 3 , w h i c h w e r e d u e

on J u l y 2 5 ,     1983 and n o t p a i d u n t i l a f t e r O c t o b e r 1 1 , 1983.

        (b)      Medical b e n e f i t s due on J u l y 25,             1983 and n o t p a i d

u n t i l a f t e r O c t o b e r 11, 1 9 8 3 .

        As t o     ( a ) weekly b e n e f i t s from October 6,                  1981 t o J u l y

25,    1983, t h e lower c o u r t found a r e a s o n a b l e e x p l a n a t i o n f o r

t h e f a i l u r e t o pay.       I t t h e r e f o r e concluded t h a t t h e d e l a y i n

p a y m e n t u p t o J u l y 2 5 , 1 9 8 3 was n o t a p r o p e r b a s i s f o r p e n a l -

ty.       In   its order of partial                    summary j u d g m e n t     and    in    its

subsequent         order       denying       the       petition      for    rehearing,          the
Workers'       Compensation          Court concluded t h a t                t h e p e n a l t y was

w a r r a n t e d o n c e t h e S t a t e Fund a c k n o w l e d g e d i t w a s l i a b l e f o r

compensation b e n e f i t s on J u l y 25,                1983.         The c o u r t    further

concluded        that     the penalty          should       be   assessed on b e n e f i t s

which     accrued        between      July     25,       1983 and        O c t o b ~ r 11, 1 9 8 3 .

        The    stipulation of           the parties established                     t h a t a s of

O c t o b e r 11, 1 9 8 3 ,     the     f o l l o w i n g a m o u n t s w e r e d u e from t h e

S t a t e Fund t o t h e c l a i m a n t :

        P a s t due medical expenses                                       $26,048.70

        P a s t due temporary t o t a l d i s a b i l i t y                  11,979.42

        Lump sum a d v a n c e                                                5,852.00

        Tota 1                                                             $43,880.12

        W e d i s r e g a r d t h e lump sum a d v a n c e of $ 5 , 8 5 2 . 0 0 ,         as that

was n o t a p a s t d u e p o r t i o n        of    t h e claim.           It appears t h a t

s u b s t a n t i a l l y a l l o f t h e medica 1 e x p e n s e s o f        $26,048.70        and

the     past       due      temporary          total       disability            benefits         of

$11,979.42        were      actually         due    to    the    claimant        on    July     25,

1983.       The l o w e r c o u r t i n c o r r e c t l y a s s u m e d t h a t n o p a r t o f

temporary        total        disability           benefits      or      medical         benefits

a l r e a d y d u e on J u l y 2 5 , 1 9 8 3 c o u l d b e s u b j e c t t o t h e s t a t u t o -

ry penalty.

        To t h e e x t e n t t h a t b o t h m e d i c a l b e n e f i t s a n d t e m p o r a r y

total disability benefits                    d u e on     July     25,     1983 had n o t i n

fact    been      paid     by    October       11,       1983,   such       a m o u n t s may    be

subject t o a penalty.                The amount o f s u c h a p e n a l t y i s t o b e

d e t e r m i n e d b y t h e c o u r t a t i t s d i s c r e t i o n u n d e r 5 39-71-2907,

MCA.      The r e c o r d i s n o t s u f f i c i e n t t o a l l o w u s t o d e t e r m i n e

the extent of            t h e p e n a l t y as t o e i t h e r medical            b e n e f i t s or

temporary t o t a l d i s a b i l i t y b e n e f i t s found t o b e due on J u l y

25, 1983.        I n a d d i t i o n , i t would n o t b e a p p r o p r i a t e f o r u s t o

a t t e m p t t o make a d e c i s i o n t h a t 5 39-71-2907,              MCA,      commits t o

t h e d i s c r e t i o n o f t h e Workers' Compensation judge.
        In regard t o Issue 2                 ( a ) and      ( b ) , w e remand t h e c a u s e t o

t h e Workers'          Compensation C o u r t              f o r determination a s t o t h e

extent      of        the    penalty,        i f     any,      to    be    charged       upon    those

b e n e f i t s which w e r e due on J u l y 25, 1983.

                                                     I11

        Did      the        temporary       total        disability          rate       awarded      the

c l a i m a n t p r o p e r l y i n c l u d e a l l wages e a r n e d a t t h e t i m e o f h i s

i njury?

        On March            3,    1983,     t h e Workers'           Compensation C o u r t en-

tered     findings of              fact,    conclusions of                law and judgment            in

Putnam v .         Edson         Express,        Inc.,      a n d Home      I n s u r a n c e Company.

The Edson E x p r e s s c a s e i n v o l v e d a c l a i m b y t h e p r e s e n t c l a i m -

a n t f o r a d d i t i o n a l temporary t o t a l d i s a b i l i t y based on i n j u -

ries from t h e J a n u a r y 1 6 , 1981 a c c i d e n t , which h e c l a i m e d had

been aggravated by t h e October 6 ,                           1981 a c c i d e n t .     The Work-

ers'     Compensation               Court     concluded             that     claimant      was       not

temporarily t o t a l l y disabled a s a r e s u l t o f t h e January 16,

1981 a c c i d e n t        and     that     the       January        accident      was     not      the

proximate cause o f c l a i m a n t ' s c u r r e n t c o n d i t i o n .                 The c o u r t

further       pointed            out   that        claimant         had     received      temporary

t o t a l disability benefits of                      $219 p e r week f r o m J a n u a r y 1 6 ,

1981 t o      on       or    a b o u t November          10,    1981,       a t which      t i m e the

temporary         total          benefits     were         terminated        by    the    insurance

carrier.         The c o u r t n o t e d ,         "The i n s u r e r h a s c o n t i n u e d t o p a y

biweekly p a r t i a l compensation b e n e f i t s t o t h e c l a i m a n t a t t h e

maximum       $109.50            rate."      The c o u r t          also specified         that      the

e v i d e n c e was i n s u f f i c i e n t t o a l l o w t h e c o u r t t o make a d e t e r -

mination         of     the       permanent         partial         disability          benefits      to

which     the      c l a i m a n t may      be      entitled.             There   i s no     further

e x p l a n a t i o n o f t h e S t a t e Fund ' s p a y m e n t o f p a r t i a l compensa-

tion    benefits            of    $109.50        f r o m November          10,    1981 t o      on   or
a b o u t March 3 , 1 9 8 3 .           The o r d e r d o e s e s t a b l i s h t h a t t h e r e had

b e e n n o award o f p e r m a n e n t p a r t i a l d i s a b i l i t y b e n e f i t s .

          C l a i m a n t was i n j u r e d o n O c t o b e r 6 ,         1981, w h i l e e a r n i n g

$6 p e r h o u r o r $240 p e r week f r o m L e o n a r d N i e l s e n .                    Claimant

s t a t e s t h a t t h i s t e m p o r a r y j o b was t o l a s t o n l y a f e w d a y s ,

and       that      he    began      working        f o r Neilsen         in    October       1981 i n

o r d e r t o d e t e r m i n e w h e t h e r h e was a g a i n c a p a b l e o f working.

          Claimant          argues       that     the     employment w i t h            Nielsen     was

o n l y t e m p o r a r y employment and t h a t h i s p e r m a n e n t e m p l o y m e n t

r a t e w a s $340 p e r w e e k , w h i c h h e h a d r e c e i v e d w h i l e w o r k i n g

f o r Edson E x p r e s s p r i o r t o J a n u a r y 1 6 , 1981.                 In the alterna-

t i v e , h e a r g u e s t h a t t h e amount o f $ 1 0 9 . 5 0 p e r week compensa-

t i o n b e n e f i t s f r o m Home I n s u r a n c e Company s h o u l d b e a d d e d t o

t h e N e i l - s e n w e e k l y wage o f $240.

          S e c t i o n 39-71-701 ( I ) , MCA,             i n pertinent p a r t provides:

               " ( 1 ) Weekly c o m p e n s a t i o n b e n e f i t s f o r
               i n j u r y producing t o t a l temporary d i s a b i l -
               i t y s h a l l b e 66 2 / 3 % o f t h e w a g e s re-
               ceived a t t h e t i m e of t h e injury.                   . . ."
S e c t i o n 39-71-116,            MCA,    d e f i n e s "temporary t o t a l d i s a b i l - i t y "

and " w a g e s " a s f o l l o w s :

               "(19)        ' T e m p o r a r y t o t a l d i s a b i l i t y ' means
               a c o n d i t i o n r e s u l t i n g from an i n j u r y a s
               defined i n t h i s chapter t h a t r e s u l t s i n
               t o t a l l o s s o f w a g e s and e x i s t s u n t i l t h e
               i n j u r e d worker i s a s f a r r e s t o r e d a s t h e
               permanent c h a r a c t e r o f t h e i n j u r i e s w i l l
               permit.          D i s a b i l i t y s h a l l b e supported by
               a     preponderance                 of    medical          evidence.

               " ( 2 0 ) 'Wages' means t h e a v e r a g e g r o s s
               e a r n i n g s r e c e i v e d b y t h e employee a t t h e
               t i m e of t h e i n j u r y f o r t h e usual hours of
               employment i n a w e e k , a n d o v e r t i m e i s n o t
               t o be considered.             . . ."
          At     the t i m e of        t h e October 6 ,           1981 a c c i d e n t ,     claimant

was r e c e i v i n g a w e e k l y wage o f $ 2 4 0 .             T h a t amount c o n s t i t u t e s

h i s "average g r o s s earnings" under t h e s t a t u t e .                          The f a c t s d o

not demonstrate a reason                       f o r c o n c l u d i n g t h a t t h e wages p a i d

by    a    different           employer         nine     months       prior      to     the    present
i n j u r y can be considered a s t h e average g r o s s earnings a t t h e

t i m e o f i njury.

        We     conclude t h e r e       i s no b a s i s        f o r using       the    $340 p e r

week p a i d p r i o r t o J a n u a r y 1 6 , 1 9 8 1 a s t h e p e r m a n e n t e m p l o y -

ment     rate       for claimant a t the t i m e of                    t h e October 6,         1981

accident.

        Claimant a r g u e s i n t h e a l t e r n a t i v e t h a t h i s wages a s o f

October        6,    1981 should          include        the     $109.50       being      paid     as

partial        compensation b e n e f i t s          by t h e i n s u r a n c e company          for

h i s f o r m e r employer, Edson E x p r e s s .              The r e c o r d i s i n c o m p l e t e

as t o t h e n a t u r e o f t h e $109.50              p a y m e n t s b e i n g made by H o m e

Insurance.            The a m o u n t o f t h e $ 1 0 9 . 5 0     payment i s 50% o f t h e

temporary           total    disability         benefits         of     $219.00,        which was

awarded        in     connection        with      the     January         16   Edson      Express

accident.            This    suggests       that      s u c h p a y m e n t s may be i n         the

nature        of     permanent       partial         disability          benefit        payments.

        C l a i m a n t a r g u e s t h a t t h e $109.50 s h o u l d b e added t o h i s

$ 2 4 0 . 0 0 w e e k l y wage i n c o m p u t i n g t h e t e m p o r a r y t o t a l d i s a b i l -

i t y b e n e f i t s t o which h e i s e n t i t l e d f o r t h e October 6 a c c i -

dent.        T h i s t y p e o f s t a c k i n g would n o t b e p r o p e r .          It is n o t

c o m p a r a b l e t o t h e s t a c k i n g o f wages from c o n c u r r e n t employ-

rnent w h i c h h a s b e e n       approved         i n other cases.              In t h i s in-

s t a n c e , i t would b e u n f a i r t o i n c l u d e t h e $ 1 0 9 . 5 0 p a y m e n t s i n

t h e w e e k l y wage a n d p a y 2 / 3 o f t h a t $ 1 0 9 . 5 0         a s a part of the

temporary           total   disability benefits,                 while      the    claimant        a t

t h e same t i m e r e c e i v e d t h e $ 1 0 9 . 5 0 p a y m e n t s f r o m Home I n s u r -

ance i n connection with t h e o t h e r accident.

        We    t h e r e f o r e a f f i r m t h e award o f           temporary t o t a l      dis-

a b i l i t y by     the    Workers'       Compensation           Court based           upon     the

a v e r a g e w e e k l y wage o f $ 2 4 0 . 0 0 .

        W e remand t h i s c a u s e t o t h e W o r k e r s '           Compensation C o u r t

f o r f u r t h e r a c t i o n i n accordance with t h i s opinion.
We c o n c u r :

         t